Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 17 and 19 are currently amended claims 18, 20-24, 26-29 are previously presented, claim 25 is cancelled, and claims 30-32 are withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17, 18, 24, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamrak et al (US 2020/0262147 A1) in view of Russell et al (US 2005/0280785 A1).
Regarding claim 17, Mamrak teaches a powder bed deposition additive manufacturing machine (910) comprising: 
a working plane (308) comprising a working zone allowing an overlay of different powder layers to be received; 
a powder dispensing device (910); 
a powder spreading device (recoater 924); 
and a beam (902) emitted by a source and making it possible to selectively fuse a layer of additive manufacturing powder spread over the working zone [0030-0031, 0045], 
wherein the powder dispensing device (910) comprises a powder intake (906) allowing powder to be delivered on top of the working plane, a powder tank (904, 1010) that is movably mounted above the working plane and that can be displaced to under the powder intake so as to be filled with powder, a bottom part of the powder tank (510)  comprising a powder dispensing point [0035], and a control device [0072] controlling the flow of powder via the powder dispensing point during a displacement of the tank [0064], wherein the powder tank is mounted on a weighing sensor (1050) [0068-0069 0076], and wherein the spreading device is in a form of a scraper or a roller (recoater 924) mounted on a carriage (704), and the powder tank is mounted to move by translation on the carriage (704) of the powder spreading device [0051-0052].
Mamrak is silent to wherein the carriage is mounted to move in a longitudinal direction and the powder tank is mounted to move by translation in a transverse direction perpendicular to the longitudinal direction along the carriage of the powder spreading device. Analogous art, Russell et al, discloses the carriage moves in the y-axis ([0064] and figure 6D) and the gantry moves along the x-axis [0064]. Russell et al further discloses the spreader assembly 58 is coupled to the gantry [0061]. Therefore, Russell et al is teaching carriage is mounted to move in a longitudinal direction and the powder tank is mounted to move by translation in a transverse direction perpendicular to the longitudinal direction along the carriage of the powder spreading device. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a carriage that is mounted to move in a longitudinal direction and the powder tank is mounted to move by translation in a transverse direction perpendicular to the longitudinal direction along the carriage of the powder spreading device, as taught by Russell et al into the apparatus taught by Mamrak for the benefit of printing large three-dimensional objects [0008]. 
Regarding claim 18, Mamrak teaches weight sensors. It is inherent in a weight sensor for the sensor to be a strain measurement gauge since only when a strain is measured, can the weight sensor register the amount of powder in the device. 
Regarding claim 24, Mamrak et al teaches a top part of the powder tank (940) comprises a supply aperture (top portion) allowing the powder tank to be supplied with powder from the powder intake, the top part of the powder tank comprises a lateral wall, and the supply aperture is provided in the lateral wall (see figures 3 and 7). 
Regarding claim 27, Mamrak et al, teaches wherein the powder dispensing device comprises a contactless measurement device for measuring a profile of the powder deposited on the working plane or on the working zone [abstract, 0028,0060-0064, 0069]. 
Regarding claim 28, Mamrak et al teaches wherein the powder dispensing device comprises several powder intakes (powder supply source 940, powder hopper 904, conveyor 950, telescopic chute 956).
Regarding claim 29, Mamrak et al teaches a series of buckets or containers that move between powder supply source and hopper [0052] which reads on the powder dispensing device comprises several powder tanks that are movably mounted above the working plane and that can be displaced to under the powder intake so as to be filled with powder. 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamrak et al (US 2020/0262147 A1) in view of Kamigawara et al (US 2019/0240777 A1). 
Mamrak discloses a nozzle [0052] but is silent to the nozzle being removable and , the aperture forming the powder dispensing point being situated at the lowest end of the nozzle. However, analogous art, Kamigawara et al, discloses a removable nozzle [0030], the aperture (72’’) forming the powder dispensing point being situated at the lowest end of the nozzle (figure 5c). Kamigawara et al further depicts the nozzle has a hollow internal section, and the hollow internal section reduces progressively toward the powder dispensing port in figures 5b- 5c. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powder bed additive manufacturing system taught by Mamrak to include a removable nozzle with an aperture situated at the lowest end of the nozzle and a hollow internal section that reduces progressively toward the powder dispensing port in order to process high performance materials [0007]. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamrak et al (US 2020/0262147 A1) in view of Russell et al (US 2005/0280785 A1) and further in view of Buller et al (US 2015/0367446 A1).  
Mamrak et al is silent to the control device comprises a vibrator fixed to the powder tank. Analogous powder bed art, Buller et al, discloses a vibrator (mechanical member that causes vibration) which is controlled by the controller to regulate the amount of powder material that is dispensed [0147]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a vibrator into the 3d printer taught by Mamrak et al in order to regulate the amount of powder. 
Claims 19-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamrak et al (US 2020/0262147 A1) in view of Russell et al (US 2005/0280785 A1) and further in view of Lipson et al ( US2013/0089642 A1). 
Regarding claims 19 -20, Mamrak discloses a nozzle [0052] but is silent to the nozzle being removable and the aperture forming the powder dispensing point being situated at the lowest end of the nozzle. Analogous 3D printing art, Lipson et al, discloses a removable hollow internal cross-section, hollow internal cross-section gradually decreasing in the direction towards the powder dispensing portion with an aperture situated at the lowest end of the nozzle (figure 8B reference 68). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powder bed additive manufacturing system taught by Mamrak to include a removable nozzle with an aperture situated at the lowest end of the nozzle and a hollow internal section that reduces progressively toward the powder dispensing port in order to minimize the amount of trapped air in the nozzle and improve the ability of the system control the dispensing of the material [00158].  
Regarding claim 21, Mamrak et al is silent to the control device comprises a vibrator fixed to the powder tank. Lipson et al discloses a control device (reference 56 in figure 8B) for controlling the flow of powder comprising a vibrator ([0163] reference 66 in figure 8B).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a vibrator into the 3d printer taught by Mamrak et al in order to regulate the amount of powder.
Regarding claim 22-23, Mamrak is silent to the control device comprises a movable shutter, the shutter making it possible to prevent the powder from flowing through the powder dispensing point when the shutter is in a closed position, and the shutter allowing the powder to flow through the powder dispensing point when the shutter is in an open position, and wherein the shutter is in a form of a flap valve mounted at an end of a rod mounted to move by translation inside the powder tank; when the shutter is in the open position, the flap valve is in a high position and not in contact with the bottom part of the powder tank, and wherein, when the shutter is in the closed position, the flap valve is in a low position and is in contact with the bottom part of the powder tank. However, Lipson et al discloses a control device (56 in figure 8B) for controlling the flow powder comprising a moveable stopper/piston (reference 70 in figure 8B, stopper/piston reads on shutter), the stopper/piston making it possible to prevent the powder from flowing through the powder dispensing point when this stopper/piston is in a closed position, and this stopper/piston allowing the powder to flow through the powder dispensing point when this stopper/piston is in an open position, the stopper/piston (70 in figure 8B) being in the form of a valve [0157] mounted at the end of a rod (reference 62 in figure 8B) mounted such that it can move in translation inside the container (66 in figure 8B). Lipson further discloses when the stopper/piston (70 in figure 8B) in an open position, the valve is in a high position and it is not in contact with the lower portion of container and when the stopper/piston is in a closed position, the valve is in a low position and is in contact with the lower portion [0157]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a shutter in the powder container taught by Mamrak since (1) Mamrak teaches a screw drive, pump mechanism or suitable means as a conduit [Mamrak 0052] and (2) to further regulate the amount of powder as taught by Lipson [Lipson 0163]. 
Regarding claim 26, Mamrak et al is silent to the powder tank can be displaced in translation on a front face and on a rear face of the carriage. However, Lipson teaches powder tank (66 in figure 8B) can move in translation on the front face and the rear face of the carriage (8 in figure 2, [0127]). It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the powder tank taught by Mamrak to move it in a translation on the front face and the rear face of the carriage, as taught by Lipson, since it is conventionally known in the art and to increase the freedom of movement of the powder tank. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamrak et al (US 2020/0262147 A1) in view of Russell et al (US 2005/0280785 A1) and further in view of Barribeau et al (US 2021/0206075 A1).  
Although Mamrak et al does not explicitly disclose the weight sensor is a strain measurement gauge, it is conventionally well known for weight sensors to have strain measurement gauges. 3d printing art, Barribeau et al, discloses the use of a strain gauge to determine weight [0036]. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a strain measurement gauge in the weight sensor since it is conventionally well known. 
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the newly cited reference Russell et al (US 2005/0280785 A1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743